UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
                                                           :
SHEILA WOLK,                                               :                      12/27/2019
                                                           :
                                         Plaintiff,        :
                                                           :
                      - against –                          :     18-CV-3020 (VSB) (KNF)
                                                           :
STEPHEN ORMEROD,                                           :       OPINION & ORDER
                                                           :
                                         Defendant.        :
                                                           :
-----------------------------------------------------------X

Appearances:

Sheila Wolk
New York, New York
Pro Se

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Sheila Wolk brings this action seeking compensatory damages, or, in the

alternative, statutory damages, from Defendant Stephen Ormerod for copyright infringement in

violation of 17 U.S.C. § 501, et seq.. After Ormerod failed to answer the complaint or otherwise

appear in this action, I issued an Order to Show Cause on December 2, 2018, why a default judge

should not be entered against Defendant, and set the return date as January 25, 2019, (Doc. 17).

Defendant failed to appear on January 25, 2019, and a default was entered on the issue of liability,

and on January 30, 2019, I referred the action to Magistrate Judge Kevin Nathaniel Fox for an

inquest on damages. (Doc. 27).

        Before me is Judge Fox’s November 21, 2019, Report and Recommendation, which

recommends awarding Plaintiff $100,000 in statutory damages. (Doc. 34).

        A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). “To accept the report and
recommendation of a magistrate, to which no timely objection has been made, a district court need

only satisfy itself that there is no clear error on the face of the record.” Nelson v. Smith, 618 F.

Supp. 1186, 1189 (S.D.N.Y. 1985).

       Here, although the Report and Recommendation provided that “the parties shall have

fourteen (14) days to file written objections to this Report and Recommendation,” (Doc. 34 at 7),

neither party has filed an objection, or sought an extension of time to file an objection. I have

reviewed Judge Fox’s thorough and well-reasoned Report and Recommendation for clear error and,

after careful review, find none. I therefore adopt the Report and Recommendation in its entirety.

                                                CONCLUSION

       Accordingly, Plaintiff is awarded $100,000 in statutory damages for Defendant’s copyright

infringement.

       The Clerk’s Office is respectfully directed to enter judgment in the amount of $100,000..

SO ORDERED.


Dated: December 27, 2019
       New York, New York
                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                        2
